Title: To Benjamin Franklin from John Balfour, 5 November 1771
From: Balfour, John
To: Franklin, Benjamin


Dear Sir
Edinr: Novr: 5th 1771
The friendship you showd me in transacting the Debt that was due to me by Benjamin Mecom (for which I reckon myself much oblidgd to you) embol[dens me] to ask the favour, that with your Convenience you will also tr[ansact the] debt due to me, by Mr. James Parker of New York lately deceasd. [Torn.] I send you the Accompt, by which there is a ballance due to [torn] 14s. 8d. also three of his Letters to me, wherein he homologates [the Accompt?] but complains of great losses he sustaind by a Friend of [torn] afterwards by one Mr. Holt. I dare say this is very true, but I apprehend that I am not liable for any of his transactions without my knowledge, with any other person. In one of his Letters to me he takes notice that he receivd the Books as sent upon your Recommendation, in this he is mistaken, for it was upon Mr. Strahans, unless perhaps he means that it was you, that recommended him to Mr. Strahan.
As I am very much persuaded that Mr. Parker was a very honest man, and really hurt by the persons mentiond above, I shoud be very well pleasd to compromise the matter upon easy terms, and if you will be so good as take this trouble for me, I shall be greatly oblidgd to you, and give you full power to act as you shall see proper, and to do every thing, as if the debt were intirely your own, and I shall be perfectly well satisfied with whatever you, being perfectly assurd that you will do the best for my Interest. If it is necessary to get the Account sworn to before a Magistrate, let me know, and it shall be done. You will see by his letters, that he seems to acknowledge, that in strict Law he is liable for the Accompt, but setting this aside, I woud have the matter transacted intirely upon the footing of equity, and as you shall see circumstances consider [?]. Whatever you may [effect I will?] look upon my self as entirely oblidgd to you for it. I am with [the great]est Esteem and Respect Dear Sir [your] most Obedient Servant
John Balfour

P S Besides the 3 letters of Mr. Parker [torn] I have also sent you another of his, dated March 4th. 1769.

 Addressed: To / Dr Benjamin Franklin / Edinburgh